Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/789,258 METHOD OF PREVENTING OR REDUCING WATER INGRESS INTO A TIRE INFLATION SYSTEM
  filed on 2/12/2020.  Claims 1-19 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2015/0258863 to Gillen.
	With regards to claim 1, the publication to Gillen discloses method having a control unit (12), the control unit having at least one of a first valve assembly (32,34,36,38), pressure transducer (26), and an electronic control portion (16) located within a housing (14); measuring a first cavity pressure of the housing, wherein if the first cavity pressure increases to a predetermined amount above atmospheric pressure, then providing one or more pulses of air into the housing. (See 0043).

	With regards to claim 3, Gillen teaches operating the tire inflation system to automatically inflate and/or deflate a tire in response to measured tire pressure. (See 0003).
	With regards to claim 9, Gillen teaches wherein valves of the valve assembly are de-energized by default. (See 0019, electrical current can be removed from the valve assembly to place the assembly in an open or closed position respectively)
	With regards to claim 10, Gillen teaches wherein a degree of air provided into the housing is responsive to operating conditions.  (See generally 0017-0028)


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-19 are allowed.
With regards to claim 4, the prior art does not teach wherein the cavity pressure is compared to a last measured atmospheric pressure before or upon entering fording operation.

With regards to claim 17, the prior art does not teach a method of operating an automatic tire inflation system of a vehicle, the method steps of during a non-fording mode, and responsive to atmospheric pressure, adjusting a valve of the automatic tire inflation system to measure atmospheric pressure and tire pressure with a single pressure sensor, and further to provide an increase or decrease of pressure within a tire of the vehicle responsive thereto; and during as user-selected fording mode, measuring enclosure pressure with the sensor and providing one or more pulses of air into a control unit housing space housing valves and electronics of the automatic tire inflation system in response to the enclosure pressure relative to the atmospheric pressure measured during the non-fording mode. 

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        1/25/22